                                                                    IN CLERK'S OFFICE
                                                              U.S. DISTRICT COURT E.D.N.Y.


                                                             * NOV 2 7 2019 *
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                              BROOKLYN OFFICE
HYUNDAI CAPITAL AMERICA,

                         Plaintiff,
                                                                    NOT FOR PUBLICATION
        -against-
                                                                    MEMORANDUM & ORDER
                                                                    I9-CV-05506(CBA)(RER)
NEMET MOTORS, LLC, A NEW YORK LIMITED
LIABILITY COMPANY;
AND SCOTT A. PERLSTEIN, SR.,

                         Defendants.
                            -                     X

AMON,United States District Judge:

         On October 10, 2019, Plaintiff Hyundai Capital America ("HCA") initiated this action

against Defendants Nemet Motors, LLC ("Nemet") and Scott Perlstein, Sr. ("Perlstein")

(collectively, "Defendants"). (D.E. # 1 ("Compl.").) HCA alleges that Nemet breached its

contractual ohligations under two agreements and that Perlstein, as the guarantor of Nemet's

obligations, is liable for the amount due to HCA under these agreements. (Compl. at 9-15.)' HCA
seeks an order of seizure^ for certain inventory serving as collateral to the agreements. (Id. at 1-

9;D.E. # 13 ("PL Mem.").)

         On October 15, 2019, the Court referred HCA's motion to the Honorable Magistrate Judge

Ramon E. Reyes for a report and recommendation. (D.E. dated October 15, 2019.) On October

29, 2019, Judge Reyes issued a thorough and well-reasoned report and recommendation

recommending that the Court grant HCA's motion for an order of seizure. (D.E. # 14 (the




' References to the Complaint are based on page number rather than paragraph number, as the Complaint contains
duplicate paragraph numbers.
^ A "writ of replevin" is referred to under relevant New York law as an "order of seizure." These terms were used
interchangeably by the parties, and are used interchangeably throughout this Memorandum and Order.

                                                        1
"R&R").) For the reasons set forth below, the Court adopts Judge Reyes's recommendation and

grants HCA's motion for an order of seizure.

                                       BACKGROUND


   I.      Factual Background

        Defendant Nemet is a New York limited liability company engaged in the business of

selling and leasing Kia and Hyundai vehicles to the general public. (Compl. at 1; D.E. #12-1

("Perlstein DecL")f 3.) Defendant Perlstein is the president of Nemet. (Perlstein Decl. ^ 1.)

Plaintiff HCA is a California corporation that provides financing to authorized Hyundai dealers,

such as Nemet,to enable these dealers to acquire inventory. (Id,^ 3; Compl. at 1.)

        A. The Inventorv Loan and Securitv Agreement

        In September 2014, HCA and Nemet entered into an Inventory Loan and Security

Agreement (the "ILSA") pursuant to which HCA could make advances to Nemet. (Compl. at 2,

Ex. A.) The terms of the ILSA state that if Nemet sells, leases, or trades a vehicle that was

purchased using HCA's funds, Nemet has an obligation to immediately repay HCA the amount

outstanding on its advance for that vehicle. (Id) Nemet entered into a similar financing agreement

with Nissan Motors Acceptance Corp.("NMAC")to facilitate Nemet's acquisition of inventory

for its franchise with Nissan North America, Inc.("Nissan"). (Id at 2.)

        After learning of Nemet's agreement with NMAC, HCA entered into an inter-creditor

agreement with NMAC,on September 5, 2014. (Id) The ILSA provides that if Nemet breaches

any obligation to any creditor with which HCA has an inter-creditor agreement, the breach

constitutes an event of default under the ILSA. (Id at Ex. A § 10(g).) The ILSA further provides

that Nemet is required to maintain all of its franchises "necessary to carry on the business as
presently or proposed to be conducted." (Id at Ex. A § 9(a)(i).) The termination of Nemet's

franchise with Nissan would constitute an event of default xmder the ILSA. (Id at Ex. A § 10(f).)

        As collateral for Nemet's debts and obligations to HCA,Nemet granted HCA a security

interest in all of Nemet's personal property and fixtures, including its "right, title, and interest in.

. . all inventory, including new and used motor vehicles, parts, accessories, display or

demonstration items,... and other personal property held for sale or lease ..."(the "Collateral").

(Id at Ex. A § 8.) Also included as part of the Collateral are "[a]ll accounts, accounts receivable

and rights to payment of money of any kind, including all accounts, accounts receivable, general

intangibles, contract rights, and right to payment of money due or to become due to [Nemet]from

any manufacturer or distributor of motor vehicles and from any of their respective divisions,

subsidiaries and affiliates ...." (Id) The security interest was perfected by the filing of a UCC

Financing Statement. (Id at 4, Ex. B.)

        The ILSA provides that upon a default, HCA is entitled to, inter alia, immediate repayment

of all outstanding advances and interest, the right to take actual or constructive possession of the

Collateral, the right to appoint a "keeper" to serve as HCA's representative on Nemet's premises,

and the right to take possession of statements of origin and title of the vehicles serving as

Collateral, as well as of other tangible or intangible property relating to or comprising part of the

Collateral. (Id at Ex. A § 11.)

        B. The Business Loan Agreement


        In August 2016, HCA and Nemet entered into a Business Loan Agreement ("BLA")

pursuant to which HCA loaned Nemet $400,000 to be used as working capital. (Id at 11, Ex.

C.) Under the terms of the BLA, Nemet was required to pay sixty monthly installments, on the

first day of each month, plus interest. (Id at 12, Ex. C § 4.) The BLA also provided that if Nemet


                                                   3
did not make timely payments of the monthly installments, or if Nemet defaulted in any

performance ofthe agreements contained in the ILSA,HCA could accelerate the rmpaid principal

and interest to become immediately due and payable. (Id at 12, Ex. C §§ 10-11.)

         C. Perlstein's Continuing Guaranty and Subordination Agreement

         Perlstein entered into a Continuing Guaranty and Subordination Agreement under which

Perlstein would be jointly and severally liable for any breach by Nemet under the ILSA or BLA.

(Id at 14-15,Ex. H.)

         D. Default


         On June 6, 2019, NMAC filed suit against Nemet, alleging that Nemet had breached their

agreement, including by failing to repay NMAC for the sale of at least 192 vehicles financed by

NMAC. See Nissan Motor Acceptance Corp. v. Nemet Motors. LLC. 19-cv-3284(NGG)(CLP)

(E.D.N.Y. 2019). Nemet thereafter sent Nissan a notice of termination of its Nissan franchise.

(Compl. at 4.) By letter dated July 23, 2019, HCA gave Nemet notice of its default under the

ILSA.(Id at 6, Ex. E.)

         Following the notice of default, Nemet consented to HCA's placing a keeper on its

premises, which was one of HCA's rights under the ILSA. (Compl. at 6.) Nemet requested,

however,that HCA waive certain other rights. (Id) Most relevant for the present purposes,Nemet

requested that HCA waive its right to seek monies owed to Nemet by certain manufacturers—

namely, Hyundai Motors America ("HMA") and Kia Motors America ("KMA")—in the

approximate sum of$350,000.^ (Id) Nemet also asked that HCA forbear from pursuing any other




^ HCA uses the approximate figure of $350,000 in its Complaint. Defendants assert that this figure is actually in
excess of $400,000. (See Perlstein Decl. ^ 7; Hearing Tr. 10:2-3; Def. Obj. at 4.) The precise figure is not relevant
for purposes ofthis Memorandum and Order.
rights it had under the ILSA, given that Nemet had obtained a potential purchaser for its Hyundai

dealership. (Id) On September 10, HCA declined Nemet's requests. (Id at 6-7.)

          Also on September 10, Nemet failed to pay HCA interest due under the ILSA, which

prompted HCA to send a second notice ofdefault, and pursuant to the terms ofthe ILSA and BLA,

HCA demanded payment of the $5,286,528.25'^ then owed to be due and payable by September

11,2019. (Id at Ex. F.) Nemet did not comply. (Id at 7.) Nemet also failed to make the interest

payment due on October 10,2019. (D.E.# 17("Hearing Tr.") 8:2-3.) Defendants do not dispute

that Nemet defaulted under the terms ofthe ILSA. (Hearing Tr. 7:9-11, 8:9-11, 20:11-12.)

    11.      Procedural Background

          HCA filed suit against Nemet on October 10, 2019, alleging Nemet's breach of the ILSA

and BLA, and Perlstein's breach of the Guaranty Agreement, and requesting, inter alia, a

preliminary injunction and an order of seizure. (See generally Compl.) HCA also submitted an

application for entry of an order compelling the Defendants to show cause why the Court should

not issue an order of seizure for the vehicles. (D.E. # 2.) HCA supported this application with a

memorandum of law, a verified complaint, a list identifying the vehicles and the amount due on

each vehicle, and copies ofthe parties' contracts. (See Compl.; PI. Mem.)

          That same day, counsel for HCA appeared before the Honorable Judge Kiyo A.

Matsumoto, who was acting as the miscellaneous duty judge, to request a temporary restraining

order ("TRO"). (D.E. dated October 11, 2019 and identified as "Minute Entry.") Defendants'

counsel participated in the hearing via telephone. (Id.I At the hearing. Judge Matsumoto issued a

TRO ordering Defendants to:(1)continue to permit a keeper to remain on Nemet's premises;(2)

give the keeper possession of all statements of origin, titles, and keys for the vehicles serving as


* Page 8 ofthe Complaint incorrectly cites the figure demanded as $5,125,997.44.

                                                        5
the Collateral; and (3)refrain, "other than in the ordinary course," from "sell[ing], transfer[ring],

mov[ing], hypothecat[ing] or assign[ing] any interest in the Collateral pending further Order of

this Court." (TRO Hearing Tr. 10:4-12:10: see also D.E.# 9 at 2.) Judge Matsumoto also ordered

the parties to appear for a hearing on October 23, 2019, as to HCA's request for a preliminary

injunction and order of seizure. (D.E.# 9 at 2.)

         The October 23, 2019 hearing was held before Magistrate Judge Reyes (the "Hearing").

(D.E. dated October 23,2019.) At the Hearing, Judge Reyes asked counsel for HCA whether they

were in fact requesting a preliminary injunction, or were instead seeking some other form ofrelief.

(Hearing Tr. 2:24-3:11.) Counsel responded that "what[HCA is] seeking" from the Court is (1)

the "continuation ofthe restraints [put in place by the TRO]until[HCA]get[s] the cars back," and

(2)"entry of order for issuance of a writ of replevin." (Hearing Tr. 3:12-20; see also, id., 5:20-

6:2; PI. Mem. at 4("HCA respectfully requests that an Order for issuance of a Writ of Replevin

issue, and that the existing restraints remain in place until such time as the Writ of Replevin is

executed and HCA obtains possession ofits collateral.").) Judge Reyes construed HCA's position

to be that it does not presently^ seek a preliminary injimction, and rather seeks solely (1) an

extension ofthe TRO within bounds authorized by federal law, and(2) an order of seizure. (R&R

at 4.)

         With respect to the first form of relief, the parties consented on the record to extend the

TRO by 45 days,(Hearing Tr. 5:20-6:8), and Judge Reyes accordingly ordered the TRO to expire



^ Judge Reyes noted that HCA indicated it "may seek a preliminary injunction in the future," should they discover
further problems. (R&R at 4 n.4 (citing Hearing Tr. 15:1-9).) HCA did not object to Judge Reyes's characterization
of its position in its reply brief, and stated that the R&R "is correct and should not be disturbed." (PI. Reply at 1.)
Defendants also crafted their objections to the R&R on the understanding that this is HCA's position. (See Def. Obj.
at 1 n.l ("As the [R&R] notes, the second branch of[Hyundai's] motion seeking preliminary injunctive relief was
voluntarily withdrawn by HCA during the course of the evidentiary hearing before [Judge Reyes] on October 23,
2019.").)
on December 9,2019,(D.E. dated October 23, 2019). Regarding the second form of relief. Judge

Reyes issued an R&R on October 29,2019 recommending that this Court grant HCA's motion for

an order ofseizure. On November 12,2019,Defendants timely filed objections to the R&R. (D.E.

# 15 ("Def. Obj.").) And on November 14, 2019, HCA filed a reply to Defendants'

objections. (D.E.# 16 ("PI. Reply").)

                                 STANDARDS OF REVIEW


   1.      Report and Recommendation

        A district court reviewing a magistrate judge's recommended ruling "may accept, reject,

or modify,in whole or in part,the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and recommendation,

the district court reviews the parts of the report and recommendation to which the party objected

under a de novo standard ofreview. Id; see also United States v. Romano.794 F.3d 317,340(2d

Cir. 2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman. No. 15-cv-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clearly erroneous standard also applies when a party makes only

conclusory or general objections, or simply reiterates its original arguments. Chime v. Peak Sec.

Plus. Inc.. 137 F. Supp. 3d 183, 187 (E.D.N.Y. 2015)("General or conclusory objections, or

objections which merely recite the same arguments presented to the magistratejudge, are reviewed

for clear error." (internal quotation marks omitted)); see also DePrima v. N.Y.C. Dep't of Educ..

No. 12-CV-3626, 2014 WL 1155282, at *3(E.D.N.Y. Mar. 20,2014)(collecting cases).
    II.      Order of Seizure


          Rule 64 of the Federal Rules of Civil Procedure provides that in a federal action "every

remedy is available that, under the law of the state where the court is located, provides for seizing

a person or property to secure satisfaction ofthe potential judgment." Fed. R. Civ. P. 64(a). This

rule applies to actions or claims requesting relief in the form of replevin. Fed. R. Civ. P. 64(b).

Relevant here, the New York Uniform Commercial Code provides that after a borrower defaults,

a secured creditor "may take possession of the collateral . . . pursuant to judicial process." N.Y.

U.C.C. § 9-609.

          Article 71,section 7102 ofthe New York Consolidated Laws,Civil Practice Law and Rules

("N.Y. C.P.L.R.") provides the procedure for obtaining ajudicial order ofseizure under New York

state law. Barlow Lane Holdings Ltd. v. Applied Carbon Tech.(Am.L Inc.. No. 02-CV-928S(F),

2004 WL 1792456, at *3(W.D.N.Y. Aug. 11,2004),report and recommendation adopted. No.02-

CV-928S,2004 WL 2110733(W.D.N.Y. Sept. 22,2004). To obtain an order ofseizure, a plaintiff

must, inter alia, submit an affidavit that "clearly identif[ies] the chattel to be seized" and states:

          1. that the plaintiff is entitled to possession by virtue offacts set forth;
          2. that the chattel is wrongfully held by the defendant named;
          3. whether an action to recover the chattel has been commenced, the defendants
             served, whether they are in default, and, if they have appeared, where papers
             may be served upon them;
          4. the value of each chattel or class of chattels claimed, or the aggregate value of
              all chattels claimed;
          5. if the plaintiff seeks the inclusion in the order of seizure of a provision
             authorizing the sheriff to break open, enter and search for the chattel, the place
             where the chattel is located and facts sufficient to establish probable cause to
             believe that the chattel is located at that place;[and]
          6. that no defense to the claim is known to the plaintiff[.]
N.Y. C.P.L.R. § 7102(c)(l)-(6).^ Section 7102(e) also requires a plaintiff to present an

undertaking to the court.

        "To establish a cause of action under Article 71, a plaintiff must show that it has an

immediate and superior right to possession of the goods." Bank of Am.. N.A. v. Won Sam Yi.

294 F. Supp. 3d 62, 71-72(W.D.N.Y. 2018)(internal quotation marks omittedk see also Colonial

Ford. Inc. v. Ford Motor Co.. 90-cv-l 157E, 1991 WL 5161,at *2(W.D.N.Y. Jan. 8,1991)(noting

that the purpose ofArticle 71 "is to determine which ofthe parties before the Court has the superior

possessory interest in the chattel"). A plaintiff must also establish a likelihood of success on the

merits of its replevin action. Won Sam Yi. 294 F. Supp. 3d at 72 (noting that N.Y. C.P.L.R. §

7102(d) authorizes a court to issue an order of seizure "[u]pon presentation of the affidavit and

undertaking and upon finding that it is probable the plaintiff will succeed on the merits and the

facts are as stated in the affidavit"(alteration in original)(quoting N.Y. C.P.L.R. § 7102(d))).

         Under New York law,"default under the note and the provision ofthe loan agreement for

a security interest in their inventory and a right to possession upon default establish [a] plaintiffs

prima facie entitlement to the provisional remedy ofseizure." Id (alteration in original)(internal

quotation marks omitted). After the plaintiff establishes a prima facie case, the burden shifts to

the defendant to come forward with evidentiary facts demonstrating "the existence of a material

issue offact with respect to a bona fide defense." Id (intemal quotation marks omitted).




^ N.Y. C.P.L.R. 7102(c)(7), which applies when an order of seizure is requested without notice to the other party, is
not applicable.

                                                         9
                                                DISCUSSION


    I.        Unopposed Recommendations

          Defendants have not objected to the portion of the R&R in which Judge Reyes found that

HCA has established the requirements of N.Y. C.P.L.R. § 7102(c)(l)-(6). CSee R&R at 4-5.) Of

particular relevance, Judge Reyes foimd that Exhibit G to HCA's Complaint clearly identifies the

Hyundai and Kia vehicles it seeks to recover.^ (See R&R at 5 & n.6.) Defendants also do not

object to Judge Reyes's rejection of their defense that by failing to produce the inter-creditor

agreement between HCA and NMAC,HCA had failed to demonstrate that its lien is superior to

the rights of other creditors. (See R&R at 6.) The Court has reviewed these unopposed portions

of the R&R and, finding no clear error, adopts these recommendations pursuant to 28 U.S.C. §

636(b)(1).

    II.      Defendants' Objections

          Defendants do, however, make three objections to the R&R. Defendants' objections, and

the portions of the R&R to which they relate, are reviewed below.

          A. First Objection: The Impending Sale of Nemet's Dealerships' Assets and Real Estate
             Renders HCA's Request for an Order of Seizure Unnecessarv

          In their objections brief. Defendants argue that any need for an order of seizure is obviated

by the fact that Nemet has executed an asset purchase agreement for its Hyundai and Kia

dealerships' assets, and "anticipates executing a purchase agreement for the real estate on which

the dealer operates, in short order." (Def. Obj. at 2.) The proceeds of these sales, they argue,

would put Nemet in a position to "fully cure any alleged defaults" under its agreements with




^ As further noted in the R&R,HCA acknowledges that some vehicles have been sold since the filing ofthe Complaint,
and HCA seeks solely to recover the remaining vehicles that Nemet has not yet sold. (R&R at 5 n.6.)

                                                       10
HCA. (Id.') As such, HCA will be "better off if Nemet is able to proceed with these asset sales,

rather than if the Court issues an order of seizure. (Id. at 2-3.1


       Defendants concede that they raised this same defense in their written submission to Judge

Reyes as well as at the Hearing, but they argue that Judge Reyes failed to make the

recommendation that "should logically have followed" from their arguments—^namely, denial of

HCA's motion for seizure. (Id. at 2.) More specifically, they contend that in rejecting their

arguments. Judge Reyes was "unduly swayed" by HCA's argument that HCA "will not be better

off without an order of seizure." (Id at 2-3.) They also dispute Judge Reyes's purported finding

that HCA would in fact "be 'better off" with an order of seizure. (Id at 3.)

       Defendants' arguments are without merit. First, contrary to Defendants' assertion. Judge

Reyes never made a factual finding that HCA would be "better off with an order of seizure. To

the contrary. Judge Reyes acknowledged that Defendants presented "persuasive arguments as to

why HCA would not be better off with such an order. (R&R at 6.) Relatedly, Judge Reyes was

not "unduly swayed" by HCA's argument that it would be in a more favorable position with an

order of seizure. Rather, Judge Reyes rejected Defendants' purported defense to seizure because

he correctly recognized it as "simply not a defense." (Id) In particular, he noted that HCA's right

to the Collateral does not depend on the financial impact that seizure would have on the parties,

but rather on whether HCA has a superior right over Defendants to the Collateral. (Id)

       After HCA established a prima facie case for entitlement to an order of seizure,(see R&R

at 4-5), the burden shifted to Defendants to come forward with facts demonstrating the existence

ofa material issue offact with respect to a bona fide defense, Won Sam Yu 294 F. Supp. 3d at 72.

Defendants' arguments that HCA would be in a more favorable position if this Court denies them

an order of seizure do not raise a material issue of fact with respect to a bona fide defense. The


                                                  II
Court thus agrees with Judge Reyes's recommendation and rejects Defendants' first purported

defense to HCA's motion.

       B. Second Objection: HCA's Unclean Hands Preclude an Award of Replevin

       Defendants argued to Judge Reyes that HCA cannot seek the equitable remedy ofreplevin

because it has unclean hands. (Hearing Tr. 9:25-11:8.) HCA has unclean hands, they contend,

because it reached out to manufacturers and directed them to withhold hundreds of thousands of

dollars owed to Nemet. (Id.)

       Judge Reyes considered Defendants' unclean hands defense and noted that,"[ajlthough the

'unclean hands' doctrine may be a defense in replevin actions, the doctrine is inapplicable here ..

.."(R&R at 6.) First, Judge Reyes points out that under the terms ofthe ILSA,HCA holds a valid

security interest in the receivables it directed to be withheld,"which it can seek recourse against

in the event ofDefendants' default." (Id.(citing Compl. at Ex. A § 8,Ex. B.) Second,Defendants'

argument fails because HCA's purported misdeed is insufficiently related to the equitable remedy

it seeks. (Id (internal quotation marks and citations omitted)("If the right for which the plaintiff

seeks protection . . . did not accrue to him because of the misdeed, the plaintiffs conduct is

secondary and the doctrine of unclean hands does not apply.... Here, any malfeasance related to

the receivables has no immediate and necessary relation to the cars HCA seeks to recover.").)

Judge Reyes accordingly recommended that this Court reject Defendants' unclean hands defense.

       Defendants argue in their objections brief that Judge Reyes "incorrectly applie[d] the

'xmclean hands' doctrine." (Def. Obj. at 3.) Defendants then proceed to repeat many ofthe same

facts and arguments they presented to Judge Reyes—^broadly speaking, that HCA's direction to




                                                12
  manufacturers HMA and KMA® to withhold "in excess of $400,000 owed to Nemet" was

  "inequitable." CSee id. at 3-5.) The only arguably additional points Defendants raise are further

  details regarding the relationship between HCA's actions and the equitable reliefHCA seeks. ("See

  id. at 4 (asserting that HCA directed HMA and KMA not to release the funds "unless and until

  [Nemet] turns the Vehicles over to HCA"); 3-5 (arguing that the withholding of these funds has

  prevented Nemet from being able to "consummate the sale of its dealership," which would

  purportedly result in millions of dollars that could be used to satisfy their debt to HCA).) They

  assert that these facts contradict Judge Reyes's finding that HCA's actions regarding the funds

  "ha[ve] no 'immediate and necessary relation' to the cars HCA seeks to recover."®

           Defendants' further delineation ofthe connection between HCA's actions and the equitable

  relief sought is unavailing. Even if there is a relationship between the two, it is not of the kind

  required for successful invocation ofthe unclean hands defense. Ifthe "right for which the plaintiff

  seeks protection . . . did not accrue to him because of the misdeed," the plaintiff's conduct is

  secondary and the doctrine of unclean hands does not apply. Puebla Paloma v. DeMaio. No. 5:15-

  cv-1536(LEK)(TWD),2019 WL 4195300, at *10(N.D.N.Y. Sept. 4, 2019). Here, HCA's right

  to seek an order of seizure did not accrue to it because of any alleged misdeeds regarding

  withholding of these funds but instead existed prior to any alleged misdeeds. More specifically,

  HCA's right to seek an order of seizure accrued upon Nemet's default, and it was only after this

  default that HCA ordered the funds to be withheld. (Hearing Tr. 17:14-17.) In other words.


  ® At the Hearing, Defendants mentioned monies owed to Nemet by HMA. (Hearing Tr. 9:25-10:17.) In their
  objections brief, Defendants mention that the sum owed was owed by HMA and KMA,collectively. (Def. Obj. at 4-
  5.) This discrepancy is not relevant to analyzing their unclean hands defense.
'Defendants also argue that "HCA has not demonstrated that simply because it has a secured lien on the accounts
  receivable, it was within its rights to restrain its affiliated companies, HMA and KMA,from satisfying a legitimate
  debt owed to Nemet." (Def. Obj. at 5.) The Court need not address this argument. It is Defendants' burden to
  establish the affirmative defense of unclean hands, and for the reasons discussed infra, their attempt to do so fails on
  independent grounds.

                                                            13
Defendants do not(and cannot)successfully argue that HCA's right to an order ofseizure accrued

to it due to its misdeed. For the reasons stated above and in the R&R,Defendants' unclean hands

defense fails.


        C. Third Objection: HCA Should Be Required to Post an Undertaking in Order to Obtain
            an Order of Seizure


        Defendants raise one final defense in their objections brief—^namely, HCA's failure to post

an undertaking—^which the Court reviews de novo. 28 U.S.C. § 636(b)(1)(C); see also. Romano.

794 F.3d at 340. In order to obtain an order of seizure, N.Y. C.P.L.R. § 7102(e) requires that an

undertaking be posted for an amount "not less than twice the value of the chattel stated in the

plaintiffs affidavit, for the retum of the chattel to any person to whom possession is awarded by

the judgment, and for payment of any sum awarded by the judgment against the person giving the

undertaking."

       In the R&R, Judge Reyes references this requirement but notes that this condition was

waived by the parties:

       The N.Y. C.P.L.R. also requires a plaintiff to present an undertaking to the court.
       § 7102(e). Section 19 of the ILSA, however, waives this condition: "In the event
       Lender seeks to take possession of any or all of the Collateral by judicial process.
       Dealer hereby irrevocably waives,to the fullest extent permitted by applicable law,
       any bonds and any surety or security relating thereto that may be required by
       applicable law as an incident to such possession ...."

(R&R at 4 n.5.) Defendants object, arguing that the language of the N.Y. C.P.L.R is "not

discretionary, nor does it provide for a waiver." (Def. Obj. at 5.) Defendants do not cite any legal

support for their position, however, and at least one court in this District has recently held that the

undertaking requirement is, in fact, waivable.         Merrill Lvnch Commercial Fin. Corp. v. Am.

Standard Testing & Consulting Labs.. Inc.. No. CV-09-4721 (SJF)(ARL), 2010 WL 114280, at

*7(E.D.N.Y. Jan. 12,2010)("I... reject defendants' contention that the undertaking requirement


                                                  14
 in[N.Y. C.P.L.R.] Section 7102 is not waivable."). The undertaking requirement has been waived
 and therefore does not stand as an obstacle to the Court's issuing an order of seizure in favor of
 HCA.


                                                 ***



        In sum,HCA has established a prima facie case for entitlement to an order ofseizure, and
Defendants have failed to present any bona fide defenses to same.

                                          CONCLUSION

        For the reasons stated above, the Court accepts Judge Reyes's recommendation to grant
HCA s motion for an order of seizure. The TRO issued by Judge Matsumoto—and which Judge
Reyes extended on October 23,2019 for 45 days, with the consent ofthe parties-will expire on
December 9, 2019. HCA is directed to provide the Court with a proposed Order of Seizure
reflecting the Collateral in Exhibit G to their Complaint that it seeks to recover.
       SO ORDERED.

Dated: November^!,2019                    ,
       Brooklyn, New York         ;                    s/Carol Bagley Amon
                                                                     s.mon

                                                      United States District Judge




                                                15
